Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Matador Production Company, Appellant                 Appeal from the 71st District Court of
                                                      Harrison County, Texas (Tr. Ct. No. 07-
No. 06-14-00015-CV         v.                         0808).     Opinion delivered by Justice
                                                      Moseley, Chief Justice Morriss and Justice
Weatherford Artificial Lift Systems, Inc.,            Carter participating.
Appellee



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for
further proceedings consistent with this opinion.
       We further order that the appellee, Weatherford Artificial Lift Systems, Inc., pay all costs
of this appeal.


                                                      RENDERED NOVEMBER 18, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk